CLOSING STATEMENT This Closing Statement agreed to and executed this 9th day of April, 2010, by and between JBM Energy Company, LLC, a Delaware limited liability company ("JBM"). Russell B. Pace, Jr. ("Pace"), Teen Glow Makeup, Inc. (name change to American Power Corp. in process), a Nevada corporation ("Buyer"), and Realty Title Company, Inc., a Montana corporation ("Escrow Agent"), WITNESSETH: 1. Pursuant to the terms and conditions of the Escrow Agreement, entered into this 9th day of April, 2010, by and between JBM, Pace, Buyer and Escrow Agent, the following documents were delivered to the Escrow Agent to be held by it subject to the terms and conditions of said Escrow Agreement. a.Quit Claim Deed dated April 9, 2010, from JBM to Buyer b.Quit Claim Deed dated April 9, 2010, from Pace to Buyer c.Mortgage and Security Agreement dated April 9, 2010 from Buyer to JBM and
